UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. SUPPORT SPAN, INC. (Exact name of small business issuer as specified in its charter) NEVADA 20-8755674 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 422 Oakland Drive, Raleigh, NC 27609 (Address of principal executive offices) (Zip Code) 919-782-5155 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of December 31, 2007: 5,651,000 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes oNo x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Information Item 2. Management’s Discussion and Analysis or Plan of Operation Item 3. Controls and Procedures PART II -OTHER INFORMATION Item 1. Legal Proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Submission of Matters to a Vote of Security Holders. Item 5. Other Information. Item 6. Exhibits and Reports of Form 8-K. SIGNATURES 1 PART I - FINANCIAL INFORMATION Item 1.Financial Information SUPPORT SPAN, INC. (a development stage company) 2 SUPPORTSPAN, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEET AS OF NOVEMBER 30, 2007 (UNAUDITED) ASSETS CURRENT ASSETS Cash $ 7,328 Prepaid expense 5,833 TOTAL CURRENT ASSETS 13,161 Property and equipment (net) 4,861 TOTAL ASSETS $ 18,022 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 1,225 Deferred revenue 2,565 Advances - related party 1,100 TOTAL CURRENT LIABILITIES 4,890 STOCKHOLDERS' EQUITY Preferred stock, $0.0001par value, 10,000,000 shares authorized, none issued and outstanding - Common stock, $0.0001 par value, 100,000,000shares authorized, 5,651,000 shares issued and outstanding 565 Additional paid-in capital 78,135 Accumulated deficit during development stage (65,568 ) TOTAL STOCKHOLDERS' EQUITY 13,132 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 18,022 The accompanying notes are an integral part of these financial statements. 3 SUPPORTSPAN, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENT OF OPERATIONS (UNAUDITED) For The Period For The Three For The Six March 13, 2007 Months Ended Months Ended (Inception) to November 30, 2007 November 30, 2007 November 30, 2007 REVENUES $ 855 $ 855 $ 855 EXPENSES Amortization expense 139 139 139 General and administrative (4,430 ) 6,123 6,123 Officer's salary 4,100 8,200 11,700 Professional Fees 4,632 36,061 47,061 Rent 500 1,000 1,400 Total Expenses 4,941 51,523 66,423 LOSS FROM OPERATIONS (BEFORE TAXES) (4,086 ) (50,668 ) (65,568 ) INCOME TAX EXPENSE - - - NET LOSS $ (4,086 ) $ (50,668 ) $ (65,568 ) NET INCOME (LOSS) PER SHARE, BASIC AND DILUTED $ - $ (0.01 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING, BASIC AND DILUTED 5,651,000 5,651,000 The accompanying notes are an integral part of these financial statements. 4 SUPPORTSPAN, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENT OF STOCKHOLDERS' EQUITY From MARCH 13, 2007 (INCEPTION) TO NOVEMBER 30, 2007 (UNAUDITED) Accumulated Deficit Total Additional During Stockholders' Preferred Stock Common Stock Paid-in Development Equity Balance, March 13, 2007 (Inception) - $ - - $ - $ - $ - $ - Shares issued to founders at $0.0001 per share - - 5,000,000 500 - - 500 Stock issued for cash at $0.10 per share - - 651,000 65 65,035 - 65,100 In kind contribution of services - 3,500 - 3,500 In kind contribution of office expenses 400 400 Net loss for the period Inception to May 31, 2007 - (14,900 ) (14,900 ) Balance, May 31, 2007 - - 5,651,000 565 68,935 (14,900 ) 54,600 In kind contribution of services - 4,100 - 4,100 In kind contribution of office expenses 500 500 Net loss for the three months ended August 31, 2007 - (46,582 ) (46,582 ) Balance, August 31, 2007 - $ - 5,651,000 $ 565 $ 73,535 $ (61,482 ) $ 12,618 In kind contribution of services - 4,100 - 4,100 In kind contribution of office expenses 500 500 Net loss for the three months ended November 30, 2007 - (4,086 ) (4,086 ) Balance, November 30, 2007 $ 5,651,000 $ 565 $ 78,135 $ (65,568 ) $ 13,132 The accompanying notes are an integral part of these financial statements. 5 SUPPORTSPAN, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENT OF CASH FLOWS (UNAUDITED) For The Period For The Six March 13, 2007 Months Ended (Inception) November 30, 2007 to November 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (50,668 ) $ (65,568 ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization expense 139 139 In-kind contribution of rent 1,000 1,400 In-kind contribution of services 8,200 11,700 Changes in Assets and Liabilities Accounts receivable - - Prepaid expense (5,833 ) (5,833 ) Accounts payable 1,225 1,225 Deferred revenue 2,565 2,565 Net cash used in operating activities (43,372 ) (54,372 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (5,000 ) (5,000 ) Net cash used in investing activities (5,000 ) (5,000 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock - 65,600 Proceeds from advances - related party - 1,100 Net cash provided by financing activities - 66,700 NET INCREASE (DECREASE) IN CASH (48,372 ) 7,328 CASH, BEGINNING OF PERIOD 55,700 - CASH, END OF PERIOD $ 7,328 $ 7,328 SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ - $ - Income taxes paid $ - $ - The accompanying notes are an integral part of these financial statements. 6 SUPPORTSPAN, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS OF NOVEMBER 30, 2007 NOTE 1SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION (A) Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in The United States of America and the rules and regulations of the Securities and Exchange Commission for interim financial information.Accordingly, they do not include all the information necessary for a comprehensive presentation of financial position and results of operations. It is management's opinion, however that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statements presentation.The results for the interim period are not necessarily indicative of the results to be expected for the year. (B) Organization Support Span, Inc. (a development stage company) (the “Company”) was incorporated under the laws of the State of Nevada on March 13, 2007 The Company was organized to provide on-line remote support services to small businesses and self-employed professionals. Activities during the development stage include developing the business plan and raising capital. (C) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period. Actual results could differ from those estimates. (D) Cash and Cash Equivalents For purposes of the cash flow statements, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. (E) Loss Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by Financial Accounting Standards No. 128, “Earnings Per Share.” As of November 30, 2007, there were no common share equivalents outstanding. (F) Business Segments The Company operates in one segment and therefore segment information is not presented. 7 SUPPORTSPAN, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS OF NOVEMBER 30, 2007 (G) Revenue Recognition Revenue from support services is recognized when earned and realizable, which is when persuasive evidence of an arrangement exists, services, if requested by the customers, have been rendered and are determinable, and collectibility is reasonably assured. Revenue from telephone support service contracts is recognized as the services are provided, determined on an hourly basis. (H) Concentrations During the six months ended November 30, 2007 the Company relied on one customer for 100% of its revenue. (I) Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements.SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115”.This statement permits entities to choose to measure many financial instruments and certain other items at fair value. Most of the provisions of SFAS No. 159 apply only to entities that elect the fair value option. However, the amendment to SFAS No. 115 “Accounting for Certain Investments in Debt and Equity Securities” applies to all entities with available-for-sale and trading securities. SFAS No. 159 is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provision of SFAS No. 157, “Fair Value Measurements”. The adoption of this statement is not expected to have a material effect on the Company's financial statements. In December 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 160, “Non-controlling Interests in Consolidated Financial Statements – an amendment of ARB No. 51”.This statement improves the relevance, comparability, and transparency of the financial information that a reporting entity provides in its consolidated financial statements by establishing accounting and reporting standards that require; the ownership interests in subsidiaries held by parties other than the parent and the amount of consolidated net income 8 SUPPORTSPAN, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS OF NOVEMBER 30, 2007 attributable to the parent and to the non-controlling interest be clearly identified and presented on the face of the consolidated statement of income, changes in a parent’s ownership interest while the parent retains its controlling financial interest in its subsidiary be accounted for consistently, when a subsidiary is deconsolidated, any retained non-controlling equity investment in the former subsidiary be initially measured at fair value, entities provide sufficient disclosures that clearly identify and distinguish between the interests of the parent and the interests of the non-controlling owners.SFAS No. 160 affects those entities that have an outstanding non-controlling interest in one or more subsidiaries or that deconsolidate a subsidiary.SFAS No. 160 is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008. Early adoption is prohibited. The adoption of this statement is not expected to have a material effect on the Company's financial statements. NOTE 2GOING CONCERN As reflected in the accompanying financial statements, the Company is in the development stage with a loss from operations and a negative cash flow from operations of $ 65,568 and $54,372 from inception, respectively. This raises substantial doubt about its ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company’s ability to raise additional capital and implement its business plan. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 3 ADVANCES – RELATED PARTY During 2007, stockholders of the Company paid $1,100 for operating expenses on behalf of the Company. The total advance of $1,100 is payable on demand, non-interest bearing and unsecured. NOTE 4 STOCKHOLDERS’ EQUITY (A) Common Stock Issued for Cash On April 3, 2007, the Company issued 5,000,000 shares of common stock to its founder for cash of $500 ($0.0001 per share). During the period from March 13, 2007 (Inception) to November 30, 2007 the Company issued 651,000 shares of common stock for cash of $65,100 ($.10 per share). (B) In-kind Contribution of Services During the period from March 13, 2007 (Inception) to November 30, 2007 the Company’s president contributed services and payment of office rent with a fair value of $11,700 and $1,400 respectively. 9 SUPPORTSPAN, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS OF NOVEMBER 30, 2007 NOTE 5 RELATEDPARTY TRANSACTIONS The president of the Company received 5,000,000 shares of common stock for cash of $500 ($0.0001 per share) (See Note 4). During 2007, stockholders of the Company paid $1,100 for operating expenses on behalf of the Company. The total advance of $1,100 is payable on demand, non-interest bearing and unsecured (see Note 3) During the period from March 13, 2007 (Inception) to November 30, 2007 the Company’s president contributed services and office rent with a fair value of $11,700 and $1,400 respectively (See Note 4). 10 Item 2.Management’s Discussion and Analysis or Plan of Operation Plan of Operation Support Span, Inc., a Nevada Corporation was formed on March 13, 2007. We are a tech-support firm that will provide on-line remote support services to small businesses and self-employed professionals. Initially, Information Technology (IT) services will be supplied by our President, Mr. D. Chad Allison on an as needed basis. Clients will receive our assistance by contacting our virtual call center where technician(s) will be available to diagnose and resolve issues through the use of remote screen-sharing software. Mr. Allison intends to hire additional IT specialists as our client base expands. The financial statements included in this Form 10-QSB have been prepared in conformity with generally accepted accounting principles in the United States, which contemplates continuation as a going concern. We havegeneratedlimited operating revenues, we expect to generate operating losses during some or all of our planned development stages, and have a negative cash flow from operations, which raises substantial doubt about our ability to continue as a going concern. In view of these matters, our ability to continue as a going concern is dependent upon our ability to meet our financial requirements, raise additional capital, and the success of our future operations. During the next twelve to thirty six months, we expect to take the following steps in connection with the further development of our business and the implementation of our plan of operations: We are a start-up corporation and have not yet generated or realized any revenues from our business operations. We will not be conducting any product research or development. Further we do not expect significant changes in the number of employees. Our specific goal is to complete the development of our website, assemble a client database and form strategic partnerships with related product providers. We intend to accomplish the foregoing through the following milestones: 1.We intend to establish our office and acquire the equipment we need to begin operations. Establishing our offices will take 30-60 days. We believe that it will cost $10,000 to establish our office. We do not intend to hire employees. Our sole officer and director will handle our administrative duties. 2.After our office is established, we intend to contact potential partnership relationship partners with computer hardware repair companies in various strategic markets. The intent is to gauge their interest in offering their products and services on our website. We plan to attend industry trade shows that are oriented towards meeting new alliance partners and creating opportunities for us to develop important relationships. Wealso paid $5,000 to hire an outside web designer who hasdevelopeed our website. The negotiation of additional alliances with service providers and the development of the website will be ongoing during the life of our operations. As more service providers are added and as our customer database expands, we will have to be continually upgrading the website. As additional alliances are negotiated with service providers, we will up-grade the website. As our customer base increases we will up-grade the database. Both upgrades will be ongoing during the life of our operations. 3.
